DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4, 5, 7, 8, 10, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,902,695 (“Das”).
As to claims 1, 2, 4, 5, 7, and 8, Das teaches a maleimide based resin of the general formula 

    PNG
    media_image1.png
    252
    255
    media_image1.png
    Greyscale
(col. 10), including many embodiments, including a resin compound having the structure of formula (I); as an example, Das teaches 
    PNG
    media_image2.png
    103
    454
    media_image2.png
    Greyscale

	(scheme 6, cols. 61-62), which meet the recited formula where R1 is  an organic group, and specifically a group recited by claims 4 and 5.
	Das does not exemplify a composition having the aforementioned structure and vinyl containing elastomer in the recited weight range. However, Das teaches that the resins of the application can be blended with other polymers (68:56-69:13), including vinyl containing polybutadiene, which is one of the species of claims 7 and 8, thus presumably vinyl containing elastomer. Furthermore, while the recited ratio is not exemplified with the resin of formula I, Das teaches other formulations with resins of the invention polymerized with high vinyl polybutadiene in 9:1 ratio (8:1-10), which is within the ratio of resin to vinyl elastomer required by claims 1 and 2. Given this, it would be obvious to a person of ordinary skill in the art to prepare the resin of formula 1, combined with vinyl butadiene (elastomer), including in the recited proportions as suggested by Das, thereby arriving at the invention of claims 1, 2, 4, 5, 7, and 8.
	As to claims 10 and 11, while not exemplified, Das teaches the utility of incorporating crosslinking agents, including polyfunctional acrylates, polyfunctional allyl compounds, vinylbenzyl ether compounds, which are polyfunctional styrenic compounds (70:19-29) so as to improve mechanical properties, and as such, the addition of such compounds is an obvious modification suggested by Das.
	As to claim 13, while not exemplified, Das teaches the utility of flame retardants, including phosphazenes (70:50-64), and thus the addition of recited flame retardants is an obvious modification for improving flame retardance.
	As to claim 14, Das teaches the utility of using free radical initiators for curing into a solid material, and thus the use of these compounds is obvious as suggested by Das (69:45-55).
	
Claim(s) 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,902,695 (“Das”) in view of US 2014/0255711 (“Chen”).
	As to claim 15, Das teaches the use of fillers (70:50-55), but does not discuss specific fillers. However, Chen teaches compositions with vinyl containing elastomer for dielectric purposes, and teaches fillers, including the recited materials to improve processibility, heat resistance, and moisture resistance (Chen, para. 0028), and as such, the use of recited fillers is an obvious variation suggested by Chen.
As to claim 16, Das teaches forming prepregs (col 71), but does not explicitly discuss impregnating or coating on a substrate and drying. However, Chen teaches similar compositions with vinyl containing elastomers, and teaches prepreg is obtainable by adhering such a resin composition to substrate and drying (para. 0030), and as such, the method of producing prepreg is obvious given the teaching of Chen.
	As to claim 17, Das teaches preparing metal clad laminate by laminating prepreg onto copper foil (71:19-23).
	As to claim 18, Das teaches metal foil laminate, but does not discuss printed circuit board. However, Chen teaches similar compositions, and teaches that copper foil laminate of prepregs can be used to form printed circuit board (para. 0031), and as such, printed circuit board is an obvious end use for copper clad laminate.

Claim(s) 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,902,695 (“Das”) in view of US 2015/0353730 (“Hsieh”).
	As to claim 19, Das teaches that the resin compositions ma be directly coated onto copper for resin coated copper (71:20-25), but does not state coating onto metal foil and drying. However, Hsieh explains that such process involves coating metal foil with the resin composition and baking to B-stage, thus drying (para. 0037), and that laminates formed from copper foil and resin films may be laminated (para. 0039), and formed into printed circuit board (para. 0040). As such, the preparation of metal clad laminate and printed circuit board by coating on to foil and laminating is an obvious end use of the resin composition of Das.

Allowable Subject Matter
Claims 3, 6, 9, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art, including Das (which generally teaches the resin of formula (I)) and Chen (which teaches combinations of modified polyphenylene ether resin and vinyl functional elastomer) do not provide sufficient rationale to provide the composition having these three specific components in the recite proportions required by claim 3.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764